Citation Nr: 1435921	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-05 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for residuals of left wrist fracture.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative joint disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain.

5.  Entitlement to an initial evaluation in excess of 10 percent for left hip degenerative joint disease.

6.  Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative joint disease.

7.  Entitlement to an initial evaluation in excess of 10 percent for right wrist degenerative joint disease.

8.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease, status post surgery

9.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

10.  Entitlement to an initial compensable evaluation for right great toe bunion with degenerative joint disease

11.  Entitlement to an initial compensable evaluation for hypertension.

12.  Entitlement to an initial compensable evaluation for scars of the right wrist and forearm. 

13.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 2009.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  

It is noted that the Veteran's claims folder exists in the Virtual VA electronic file.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record discloses that the Veteran last had a VA compensation and pension examination for the multiple service-connected disabilities on appeal in December 2011.  In the Informal Hearing Presentation entered in this case it has essentially been asserted that several, if not all the service connected disorders, have gotten worse since the 2011 examination.  As such, and as the matter needs to be remanded for other development as noted below, additional examination will be scheduled.

In the Representative's Informal Hearing Presentation dated in December 2013, the issue of entitlement to a total rating based on unemployability was raised.  While this matter has not yet been addressed by the RO or certified for appeal, the Board is required to remand this issue for appropriate consideration in light of the binding precedent set forth in Rice v. Shinseki, 22 Vet.App. 447 (2009).  

The Board observes that the Veteran appears to receive VA outpatient treatment for a number of complaints and disorders, including orthopedic disability.  The most recent records date through October 2013.  As any subsequent evidence may be relevant to the issues on appeal, it must be retrieved and associated with the electronic record. Bell v. Derwinski, 2 Vet.App. 611 (1992).  As such, VA outpatient records dating from November 2013 should be retrieved and associated with the record.

Finally, the Board observes that in a VA outpatient record dated in October 2013, the Veteran was reported to have stated that he was applying for Social Security disability.  VA has a duty to acquire a copy of the decision granting any Social Security benefits and the supporting medical documents on which the decision is based. See Baker v. West, 11 Vet .App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, copies of any decision made by the Social Security Administration should be obtained, as should all supporting documents, whether the decision was favorable or unfavorable.

Also, it is indicated that the appellant had some vocational rehabilitation.  It is not clear whether this was through the VA or some other organization.  Appropriate records and folders should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist letter pertaining to the issue of entitlement to a total rating based on unemployability due to service-connected disability.  He should be asked to provide his work history, to include whether he is currently working, looking for work, is retired or is disabled.  His last employer should be contacted as indicated. 

2.  Request copies of any Social Security decision in the Veteran's case and the medical documentation relied upon for the determination.  All attempts to obtain records should be documented. 

3.  Request VA outpatient records dating from November 2013 and associate with the electronic record.  The attempt to obtain these records should be documented.  Records obtained should include all VA or other vocational rehabilitation folders.  Appellant's assistance in identifying and obtaining any records should be solicited as needed.

4.  Schedule the Veteran for a VA examination(s) to evaluate the status of his service-connected disorders.  The Virtual VA claims folder should be made available to the examiner(s).  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner(s) is/are requested to provide well supported opinions as to the functional effects of each of the Veteran's service-connected disorders on his ability to secure and maintain gainful employment.  

5.  The Veteran must be given adequate notice of the examination(s), to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).

6.  After taking any further development deemed appropriate, re-adjudicate the appeal.  This should include a determination of whether the record is sufficient to enter a finding as to a total rating based on unemployability.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



